       <p ^
       ^. °
       ^ •?
                                     9-
                                     (^
                                                           p
                                                           9
                                                                        .-£>
                                                                        c       ^
       ft ^                          t                                          ^^
                                                                                 ^^
                                                                        (^
                        s            a
                                                m        j -
                                     x
                                                                                ro'
                                                                         c6
                         (?                                p            ^ :
      <?.
      (ft               (5*.,                   ^
      ^ ^ ^
      <<3 9' P                            0
                                                               0
                                                               c        f 0           t)
                      1 b ^                              c     p                      p
      <=cr            ^                                                 (°
                                                                                ^     ^

                                                      ??                t             ?
      0
      z               p-             ^?
                                     r° i"
                                                                                ^
                                                                                c
                                                                         f'
                    a '                                                         1^- n
                                     ?. s           :                   c       ft 0
                                                                        z
                   -X)
                    0
                                     ' ^            ^
                                                    <°~,
                                                                                      t
  (^
 c                 !                      ^
                                          ^         ^ ^                 0
                                                                                      0


                                                    ^i
                                                    (0' ^0
                                 ^                                              ^
t                                ^
                    ^ J
                   ^'
                                                                                ^     z
?.
   ^ ^/l
       ^
                                                    t'
                                                               -)

                                                               ^        ^ ^
                                                                                      r-'


                                                                                      (°

^  ^
       ffo
                                                               (^       (Q C'
ft   0                                              ?                                 ^-

                                                               ^
   9

                                 ^I
0^                                        0-                   (°               (^
                                                    0-                                0
/°                ^                                 a                   0       Z-;
--5

F             ?                                                         (^            (^
                                                               F                      f

                                                                        \ ^
                                                    -0                           ^
               0
                 p
                                 tf.\.              (7         (^
                                                               ?
                                                    -1
                                                                                fo    ^
                                                       i
               0-
                                 4 /^_                                  (> ••
                 <+"             (to ^ -            <°                                0
                                 ^ ^
                                                    ^\
                 ft
                                          ..)

                                                    '^1 . -^                    0"
              ^                                                                 ^
              ^                  0s ^                                   0-      c/
                                                                                       1
                                          c.
                                          ^
                                                      -r1
                                                     ?' &
                                                                        > c
                                                                        \ t           ^
             C-.




                                J'^
                                                                        [       LI
             c
             ?                                           0                            c
             ft                           ?.                    p
             c
             I-                           ?0'                   0-       Q>
                                                                         ^'^     a-
             (0 '
                                                                   Cl



                                                                                \
             -7
                                                                                 (°
                                 ft i)
                                                                                      ^
             p                                                           0
             -1                  CP f                          (^                     Ip
                                                                                      ^
             9                   ^ ^0                           c                ^ s  ro


             f                  <)                                                (^ p
                                                                                 r
             <"•                          if                       ?3
                                ^0
             <°                 .p
                                                                   -1

                                                                   ?
                                Q-                                 (7
                                                                               ^z> .^-




--••^-^••. ^-..^-h^-...... ..
                                      ^*J^
                                                                              lnstitud6n:_       ,//<-' /
       ^Physician REQISTRO DC QUEJAS Y
       'Correctional srruAertWES (DENTiFiCAfiAs                               Fecha:           J^ .^-f ?•• ^


                                       ^.^^^^
                                                                              Vivienaa: /•).
  Nombre: .:rW                                                                                 DAM QPM
                                                   c
                                                                              Hora: ;


  D Citas M^dieas^Dental           'rtrtesis 'sj L.Psie61ogo                  D Resurtados de Laboratorio
     Limpieza Dental            23 Dietas htedicas kMedicamentos              D Orientaci6n Control de Infeccion'es
     Educaci6n an Salud         D Nuletas           Rayos X                   D Quejas
     Equipo M6dico                Espejuelos^          /Trabajo. Social; —'   cy^tros: . ^_./ •
                 I y.            _c^c/c< ^                   "^'L-            H-^JLJ^ ^Y^CU\ .
  Expticar.

              ^^    ^ ^ y / J -t^^^^ ^^ ^M~ ^f? \ ^^ <^J /?1 M^-^
               <-/' ^—1*r/ ^ 1-—/77 <—^fc-^ - ^y ^y^v^- — -^- -^^^- ... ^y ^ ^ ~.\r fer
  !^     ' ^^ ^ }F ^yf{'^S~ii^ /%" A^^Ab
                                      ^ • £^Mt^
 ^-           J^                           /T\~'-~ —7—7~

  Flhna del Confinado:              ,4-0                       Firma Enfermeria:             •^/A^
  Acci6n Tomada:
 <,w(t'AU' b.                              ^ • C\ r^^)                                       ^l, "-W'l^TT^
        AJ-CAY -^ ^-

                                           Estado Libre Asociado de Puerto Rico                            DCR-RA-2010
                                        Departamento de Correcci6n y Rehabilitaci6n                        "(Rev. 05-15)"
                                          Divlsldn de Remedies Admlnlstratlvos
                                                                                           DISTBIBUC16N
                                                                            Original Remadlos Admlnlstrallvos
                                                                            1ra. Copla Mlembro da la Pobtaclin Ctirrecoio.ngl
                                                                            2da. Copla Area Concemfda ' . •'
                                                                                                                            -^

                                    SOLICITUD DE REMEDIO ADIVHNfSTRATIVO


                                                     NUmero de C6digo: .
                                                                                         ,/)-^
                                                     NUmero de Solicitud: ^ 7^7^ •^^

 G.\<-V-)C>. 1\c,K(LVU V tg y-i c.y^l-^ <;: T                                           -TO / ' BC<-'-/(V. ^(o )^>'
     Nombre Apellldos Paterno-^ Matemo"                     M6dulo                         Insdtupiin

     Ha planteado esta sltuacl6n anteriormente: sl( //)"''

     De la contestaclbn ser aflrmativa, Indique ante qui6n: €>-(-/c//,:/ ^Gq, v. r~ ,
     Sollcitudde Remedio: . vs^ '

      ^7^r-^-\—}— ^^ ^>a ^-^s-?0^
 ol3^ve <^ ^ &ec^^^^v^o a'^ ^ ^^o-^^^ T^-.v^v^^.
 S^Ftov^A^^ '?^^x.Q_,. e-,Ya o- ay ^e.^- ^<2- t-e^^ -T^'.a^,

 Fl^^a ^ ^.,^^ya'V-voK-,^^L v^.6a\. ^^ ^oa\ ^o ^•^
 n_\,^oYvcvo.^.^d. eoV-O^a- ^o< -^^t^ 9^^^..^ ^9 2b.^b^
                                                                                   c^
 ^a-Ve. v-y.^-.icw.f.^c. \\ y-v^o <1-V &oc.x->»-vo-v;,V& At. vt^aM&.'LY'OO ^r- ^<1^^

                                                ,>'a«-^CA^ t^-T-t-^C.Q- , ft-^~o^ &U Vi^ro-,
d< \<^ a^^^>^':"<'- \~\O.^C-^(Y ; ^>^><-<^v" -<-- r-"--'*- , —; - 7

t^ ^^%0 ^^^^ -° V— ^ Y—^^ V.O \^0.0- .
     ~"> ^o.<-^  A &-V
          'o.<-o^_ A.c- o'.c^.
                        ^ - s&r->    • 2-t'^
                               -\ - se-p     ^is
                                         • '~u   -C'3-c^^
                                               '-u         •M.^Av^o^
                                                   i^-"-^ ^^^.-~>,.      VAe-A,^<L^
                                                                    ,^.^_- -


 auv5, ao'o-^3.0 J?^-e- <-^c>MaAc^ uv^Q^ S&I-VO-KX^- au-^e-, .. rPor .\(c>

 cluvV JV.VsG T^^-o-^ Vx^t^^c. i ''90 ^^ ^^ o-^s, cJ-)-&T^CL-^-t\fa^,

 qu<. <^ ^&o o. \o& oAvH^-l-os A^-\^ ^^\a.rxo^ y^^<^\.
                                                                                              ^
         -• LO G<UJC- V-l.C. ^^^.^C. ^Oki-S.C-^'-i';lv^r-v.6..'s>
                             ^.^C. ^-0 kS-O.t-^u ^ ^._>.u..       ^ (2.^<2>-^:\;v U-A a^ Kv
                                                                            • -^ ^ „ • • 1 ^

 5cv.W . c0'^ ^^ ^^'.'-^:c- ^ov^v o-V^o^v^^o-.,V                            v| e--5T<~'^-»^»\.\-\.i.'i.v:iT'Cs •

                                                                                                     —f - (\+ro.<s.




(_,!-(? 1L&.1"> ^<l0^f<A-AJ;.5 ^.^.-VS,^\0^^~-i&i'
                                                                                      zLL76^pj/_zcvzi
                                                                                           ^\_     ZQ
     Nombre y Firma del Miembro de lavf^pblat:i6n Correcctonal                               Fecha


                                   ^-
                                                                                         ^ ^£^ ^ '
                                         3£-                                                 Fecha
                       Nombre del EvaluaHor


                           RECIBO DE COPIA DE SOLICITUD DE REMEDIOS
                                                             Nilmero de Sollcltud:.
                     lnstltuci6n




      Nombre y Flrma del Mlembro de laPoblacton Correccional                                 Fecha




                       Nombre del Evaluador                                                  Fecha
                                                                                                                                                                                                                              a?
                                                                                                                                            ^                                                                  V              I-
                                                                                                                                             Q
                                                                                                                                                                                                   0 ^
                                                                                                                                                                                                   ^&
                                                                                                           t, '^ '^\ ? "i-^ 1^
                                                                                               k?                                           ^d                                                                                ^^
                                           ^ . ^                                               0                                                                                                   t-                         6^

                                                                                                           ^h:
         3'       n,                                                           'a)
                                                                                                                                            =» Y'
                                                                                               ["                                                                                                  '3L 6


^j rl
                  a»                   Q '6 '.^ ?.
                                       ^ ^ ^ ° t                                                                          ffr i                                                                    z^ ^d. °
                                                                                                                       '^i ^ Z             U- ^o ^                                              •€r^ 3^"~.-r

                                                              1
-r ^^                                       d s                                                1                                     ^ ^ ^l!:'1,
                                                                                                             -y °              ^'^ff A                                        u

                                                                                                                          ^1-H
                                                                                                                                                                  ^
                  r> • <

:^.
                                                                                               0.

    °".l
                                                                                                                                                                                                ^ ^.^
                                       'A \ ^.                                                                                       r^ j^- 6 ^



                                       ^¥
                                                               d,
                                                                                                •J

i^i
                                            o a c-'            7                '»
                                                                                                9                  t?
                                                                                                                                                                          ^ ?rf^r,
                                                                                                                                                                              ,-<•

                                                                                                                                                                                                                ^ - <-'*/
                                                                                3
                                                                                          ^                                                                                                      ''?;.'
•? '0              P.^r:                                                                                           fl            0
                                                                                                                                                                  .3^i
                                       WA
<^1'^3.                                                                         a-
                                                                                                               ^ -^J
                                                                                                                   /f ^ &--^
                                                                                           ^
                  ',7
                                                                                                                          0                                                                            ^ " r>                      •J 3
                   ^ --                                                                                                              ^.                                                                                                  -3'
                   ^ l-                                                                                                    l ^ v 0                                '^ -j ns
                                                                                0                                  d
                                                                                                                                                                   ^ ^ 2 ? .u^
                                                                                                                                                                    \\^
6^.                                                                                                                ^ .--6 >? f/^-p d
                                                                                               , 1

                                                                                                                                                                           4<H
                   i.                                                            <?                                i' ' '/- b<^ ^ < ^
•c ^ b                 J               ^ i ^                                     CJ                                                                                 I'                                                             I/
                       5
1^                                                                                                                             .tl'i^
                                                                                 i-
                                                   5 -tf                                                                '•A                                                                             ^ > il                               cS,
                                                   r,                            Q_                                                                                                                                /   /;
                                                                                 7<                                                                                   4-0 1 'J>
                                                             €} ";                                                                                                                                     .-- C-' . '/- . 5




                                            ^
                                                                                                                        •> &3
   .0 d            /c




                                                                                                                                                         u
                                                                                 0;                                                                                   '^ ^ ?-"'                                               C-r
                                                                                                                                                                                                                        .-•• /"•



                                                                                                                                                                                                                                             p
   • >. '-                                   ,1
                                                             ,5 1
                                                                                                                                                                      SJ I'-.                                      ;.^-
                       IV

                       t
                                                                                                                                  0 , ^-Q


                                                                                                                                                                                                                                   r^^
 "s^.                                                                                                                   fi ^      0 C^                                                                  ^ ^
                                                                                     ^
                                                                                                                                                                                                        0
-^ 7 ^                            v                                                  T                                  d rf^lr. 0 "T
                                                                                                                   ^ u .' a) (-;- ''-
                                                                                                                                                                         ^-<-> ^ rf
                                                                                                                                                                                     -> '^y Q
                                                                                                                                                                                                        c-              r_
 ^ •^•. 0                         d                                                                                                                                   Jr^f ^ S
                   ^
    CJ                                                       ^ "5                                    -tf                                                      6                                                                     V
                                                                                                                        ,, ^ ^•<f p
-0 ig 4.                                     '] r. ."^ •'0
                                                                                                      d
                                                                                                                                                                      ~u~ ' nl (.
                                                                                                                                                                                                                        0. v
                                                                                                                               ^j "^
                                  /-


                                                                                                                   ^ (^
                                                                                                                                           1 '" .\
                                             0 ^ /! /i
                                                                                                                                                                                                       ^-
                                  ^-                                                                                                       d v & -^,

 6 L. Q            •/4            ^                                                                                  ^^ . ^ 6 .^'/-o p"
                                 ^                                                                                      ^ y^'''i ^ ,
                                                                                                                               k s^:l U                                                                                        ^5
                                              2 G, 4-
                                                                                      6
        r, -0                                                                                                                                                                                          '' ,''' ^
                                                                                                       •-!                                                                               ^ '/                            r,
        Q
                                                              ^^
                                              a> •( -, ,'

 ^ r, ^
                       ^
                           »)                                                                          ^
                                                                                                                        ^^                                               u           0 °^ ^
                                                                                                                                                                                          e-                                                           u
                                                                                                                                                                                                         t~i 0
                                                                          .;
                                                                                                                                                                         &'
  '^. ^                                             !"' '".
                                                                                                                                                                                                         C.J^ r-r^l -.
                                            ^ ^, ^ , ^                                                     ^                    2 '.~J • J. ' ''-'.
                                                                                                                                                                         " i                                                                           (0
 ^ ^<?
 ^ . ^
                            B 'I            '3' ° -i ^
                                                        w '^                             J,
                                                                                                           0            '? 6 ^ S ^ L'
                                                                                                                        ^
                                                                                                                                    t-
                                                                                                                               '..0 2^
                                                                                                                                       ^
                                                                                                                                   2^) ^                                                 ffi
                                                                                                                                                                                                ...I
                                                                                                                                                                                                         /-.

                                                                                                                                                                                                                   ^ -" ^ ^ ^
                                                                                                                                                                                                                                                   Q
                            5^
                                                                                                                                                               -'     /-,


                                                                                                                                                                       ^                  ^
                                                                                                                         ^ ^ rl ^ ^^
        ;- ^                                                                             s,:                                                                   7
                                             y\ I %u
                                                                                                                        W " H tJ
                                                                                                                                                         c-
                                                                                                                                                                                                         iZ^^-^-
                                                  vn .«. d P.
  0Q^



                                                                                                                                                     'I! '^ ^^cj^J"i^'3
                                                                                         =;                                                                                           ^ L /-0
                                                                                         ^
                                                                                                           ^
                                                                                                                                                                                                         T7 ^
  2 P-a'                                                                                                                                                                             .3._5l-.ff...
                                                                                                                                                                                                              0
                                                                                                             '^TT^'J
              ^                                         I '•>
                                                        J.                  L.                                                                                                                  ^
                                                                     .-1^-.^-..-
                                                                                         a1



  ^u ^ IA ^
 -?^ 3---%:—;"
                                                    --',)•




              f
                                                                                                       ~~i                                                                                                <y ^
                                                                                     c.\-                                                                                 ^^>
                                                                                                              0 ^ ^ ^ ^ 6^.
                                                                                                             5ti                                                                     '6 ^ i
                                                                                                           x ^        ^ ^^                ".^.

 •^^'5 ^  "^ 1
                                                  ^ Vi                                                                                 Ai                                                                   ^ t-^ ^ j
                                                                                                                                                                         '--0 s)^
                                                  ^' °                                                          7- S ^0 . ^
                                                                                                                                                                                                         ^   ^^ ?5 ^^
 --0 - a- ^                                                                                                                                                                           7'?^
       »> ' 9 ^                                                                                                                  1 •> »1 ^
                                                                                                       -^
                                                                                                                                        ^
  »> a/ 1) -d "d                                  1 ^.                                                                   1.                                               ^ ^                            c/ jS
                                                                                                                                                                                      ^A:
                                                                0>                                                              .c. ^ '^-
  0 -0                                               &'                                                                  Q                           a
                                       c
                                                                               '0-                         • ^
                                                                                                                                 ^ tf,                                                                   ^. ^ A'^ ^.
                                                  sT '         ^ ?                                                       u                                                    -7'      "; 6 I.
                                                                                                                                                                                                                ^        1' I i ^-
   I hi
        -2..-: .P                      t-                                                      Or            ~0          ','
   ^ 0 ' •+',                                                   lo ^                                                                                                          0        ^/ <7
                                                                                                                                                                                                               &^
                                                                                                                                                                                                                            ^M
                                   ql                                                                                   'U
                                                                                                                                                                         -±
                                                                                               •?•


                                              4i<                                                                                1-?^'
                                                                                                                                                                                      v^k
                                                                                                                                     .^ ,c'                                            •s t*f '.t1
                                   •^


                                                   ti
                                                                    V ^                                                                                  -° i
                                i> 9
                                ^ 2                             ^^                                             2:        ^ 0~r:1
                                                                                                                         -^^'25 P
                                                                                                                                                                                                               p-
                                                                                                                                                              ^s                                               Q
                                                                                                                                                                                                                              0 ^ ^t
   d o) , t.                                                                                                                                                                                                                            s>
   c> L- 4                                                           0                                                                                                                4^'st                    ^                        -5 ft-
                                                                                                                                  ^^s
                                                                                                                                                              p -'
   t"' ^- ^.
                                0> ^                                                                                      0
                                                                               ^ 6
                                                                                                                   •^
                                                                     £.                                                                                       p- 't-
            0 d
                                        ^ d                         c'"
                                                                                                               ~ti       ~0                  0
   ^ -j 0-
                                                                             .a< / b^~7L-
                                                                                     ^ ^




       Physician REGISTRO DE QUEJAS Y                ^.' -' '•" / c) {.S ^
                                                                             lnstituci6n:_          ^)/
 [*^^ Correctional SITUACIONES IDENTIFICADAS                                 Fecha:          ^ 7/- 7^
                                                                             Vivienaa:       '^/i
 Nombr<^2     ^ d.^^ /?^c^^                   ^-c_
                                                                             Hora: <?^/'0wn-1 PM

    Citas M6dicas/Dental     D Pr6tesis D Psic61ogo                          D Resultados de Laboratorio
 d Limpieza Dental              )ietas M6dicas |_| Medicamentos              [_] Orientaci6n Control de Infecciones
 d Educaci6n en Salud        d Muletas D Rayos X                             D Quejas
 D EquipoM6dico              Q Espejuelos . D Trabajo Social                 . D Otros:
 Explicar: ,)V^ f)         9. ^ Qc   »'^< cL) w\ < ^-V^
            (J^u /rc^                   -G'-^1A^^- C-n\/]/(^ ^~ //^4/0^/V/'^7X-
     1^2^ /^//^-//^ C^^ 9^r ^ &^^^^ /'I
 Firma del Confinado:                                       Firma Enfermeria:
 Acci6n Tomada:




|f^^'72Jy^^ ^ (^^^ ^^-.^^^                                                            c^/^-                Rev.11/2010
                 ^/v^.e/^ ^
                 DepaTtaniBtiti
                                                  v                                             DCR-RA-2002

                 de' CorrecoSon                                                                   "(Rev. 10-07)"

                 y RehahilitBcian

                                      DIVISION DE REMEDIOS ADMINISTRATIVO

                                                                           D1STRIBUCION
                                                           Original Miembro de la PoblaciAn Correccional
                                                           Primera Copia Expediente Remedios Administrativos
                                                           Segunda Copia Evaluador



                  RESPUESTA AL MIEMBRO DE LA POBLACION CORRECCIONAL


                                  Referencia: Remedio Administrativo Numer B-787-20



       ROMERO FIGUEROA, CELSO                             2-F                      BAYAMON 501
        Nombre Apelldios Paterno y Materno             Modulo                          Instituci6n


   Respuesta:
   INTORMO EL SR. CESAR LOGO RAMIREZ, SUPERVISOR DE ALIMENTOS DE BAYAMON 501, QUE EL NO ESTA
   AUTORIZADO A RECIBIR NINGUNA DIETA DE CONFINABOS, DEBIDO QUE LAS DIETAS LLEVAN UNAS
   ESPECIFICACIONES SUSCRITAS EN EL CONTRATO CON LA COMPANlA TRINITY, AL IGUAL QUE LA LEY HIPA. LO QUE SI
   PUDE FUE VERIFICAR EL PORQUE DE SU ATRASO EN LA DIBTA Y AL PARECER SB fflZO BL TRAMITE CON LA
   COMPANIA, PERO ESA DIETA NUNCA LLEGO A BAYAMON 70S 0 DE HABER LLEGADO ESTABA MAL REDACTADA.
   1NVESTIGUE MAS A PONDO CUAL FUB LA RAZON YA QUE AL PARECER SE HIZO EL DOCUMBNTO PERO NO SE ENVIO A
   LA COCINA. EN EL ORIGINAL NO APARECE NADI&RECIBIENDOM N1 RECHAZANDO LA DIETA.




, Arllcul. XIV Secclin k SI EL MIEMBRO DE LA POBLACION CORRECCIONAL SOLICITAMTE NO ESTUVIERE
                       CONFORME CON LA RESPUESTA EMITIDA, PODRA SOLICITAR LA REVISION MED1ANTE
                        ESCRITO DE RECONS1DERAC10N ANTE EL COORD1NADOR REGIONAL, DENTRO DEL
                  TERMING DE Vg^NTE (20) DUS CALENDARIOS CONTADOS A PARTIR DEL RECIBO DE LA
                  NOTmCAC;KTNj6E LA RESPUESTA


                SRA.Q           'MdTNT^NEZ MAB.TIHEZ                                 11/13/2020
                NOMBRE APELUDO PATERNO Y MATERNO                                    FECHA



                                             RECIBO DE RESPUESTA
                                      Referenda: Remedio AdministrdtiVoNiaiueyu^,B»?8i7.2(}]|


^firtti-egadUBiftOi^RbMOlJ^OA.^^ 2-f — "<BAYAMONSOi
                  Nuhibt-e Apeltdib PflterHO y Matterno M6dulo                          Instituci6n




       FIS.MA DEL MIEMBRO DE LA POBLACION CORRJECCIONAL                               FECHA
                                                          tkM^^- 5"




      ^</ o -^ 3)                                      ^O^C/tf^
                                                                           tnstituci6n:.     /L//
      Physician          REGISTRO DE QUEJAS Y
^^-/ Correctional     SITUACIONES IDENTIFICADAS                            Fecha:          5 /OW ^
                              Gvn^o                                        Vivienda:         ^p
Nombre:     ffplLO I^Q^k^ '/^^UUkf)Q_
                                                                           Hora:            .DAM DPM

D Citas M6dicas/Dental      Dj:>r6tesis           D Psic61ogo              D Resultados de Laboratorio
D Limpieza Dental               Hetas M6dicas       Medicamentos           C_] Orientaci6njControl de Infecciones
D Educaci6n en Saiud           Mufetas            D Rayos X                JI3 Quejas
D Equipo M6dico             D Espejuelos          D Trabajo Social              tros:                     /£W?q
Explicar.                                                              (
                    ffW^ ^U 0^2CU^ ojff j^^ \-WA fi^ bcH^imhin^
                          ,0-2-%? - 9/^P^ 'Vbo}o ^od^) 'AAJ^O^
                                                            ^4^                                     ?-•
Firma del Confinado                                        Firma Enfermeria:
Acci6n Tomada: /_                                                    -L
             ^ JUtQ^'2C(               rc^      ^ncUM^ ^ ^on lJu/y\uoni5t?3T
               /^-q-b^^

                                                  Estado L^bre Asociacto de Puerto Rico                                                      DCR-Rft-2008
                                               Departameni[o de Correcclon y Rehabilitacl6n                                                   "(06-1 a)"
                                                 Division    Remedios Administratlvos



                                                                                                       Distrlbuclon:
                                                                                       Original: Coordinador Regions)
                                                                                       1ra. Copla:: Expedlente de Remedios Adminislfatlvos
                                                                                       2da. Copla: Mlembro de la Poblacl6n Correcdonal




                                                 SOLICITUD DE RECONSIDERAC 6N
                                                                                                   i

         &^0^                                                                       Z - f
                         <-> t~re ro- 1~ irq

                  Nombre y Apellido Pater-ho    ^ u-e r~ od
                                           )0y Materr|o                           M6dulo
                                                                                                               5~0 I . '-^<>, y ci t-tf) i^'.
                                                                                                                     Institucion



               Express las razones que justlfican su                iolicitud de Reconsideracion:
                                                                                               I
   _^.-<^_<V__?-_tl..Y^J3..\f-!,&-I-<-^^^. <?-b ?-. 0.                T.e.c-.i^o '. \~e-->'p\s-l|--:>'^o^ -ei-s_ \'<2-'l'<'-i~<..i.:>.^vn, ^u-i--tfcAici




                                                                                                ^
  . K . K^OV-L . r?i ~!FS--? -_Zh . ...E-l.^ \CV._1; u^t <>..\.^&^-. .-..C\2-.>(^-. . Lo.J^ .S_\^•&<L^LL&X^X_.^&..C^-Vu-^.&.^.^-1,7^
                                                                                                  "i-^           \      .

is_5Eic^ejc<E'»~;>- .tTo.l.;, q.u.L.ei^ e-^pi-t.^pi".. .^C-)'j<- ?A-^u_-^£AQ..-_Q.^.or.i.-^.i-^A.-o a. Teciln r

           —JIEJ;Q^ Ae.J^QtA-'i'i'i
•AjLklU'AtAfj—die.'Ko^ cie-_CQ»A+i l^O-A&s      At       I          (\l rp>c\<~e-<-c.c...f)<-'. Vi.V^o. ;'.i.l.^'.V:-0^>-t,>_'t..y^^D.iA lo^ c.oi-cpo.^io
     ^
i'4£<l&._e^CL»l
        .eACL.d'uda.GL—^.^ h? c-°- .l\ ^Q.SJ . a- ^slLM&MT? t-'>— '!d5~- Cj.^^^v^^er_^.ts.OtQ^Ct^eS^h-_ka-. h-<CL.)
                                                -T
rs. CAs&Lfikaa- *

      ...S<-,_ Vq&i
               .Lvqca ^e.hsnci
                    Ve.hSUCi   c.o^sb
                             C.o^s'.u-sa C-I.Q^ |AcA a'r^n,,^ >-(.eA ic.<iL i .<^u&- ^(>- v'<'v<L^a, ^«. v-l'i ~?"
                         <\




                      ^2                '<^»^'-Z--£_         -^-c

                  ^m6re v Firma del Miembro de la pbt3laci6FTt;orreccional
                                                                                   ^ <Z---2^ft-
                                                                                                -1-.
                                                                                                            ;.^,c-
                                                                                                                        Fecha
                                                                                                                              2-C't Q

                                   z:.._.^
                                                                                                                  /^-/^-^
                               Nombre y Firma del Funcjonario                                                           Fecha



               CONFORIVIE At REGLAWIENTO VIQENTE
                                                                                                   L
               Si el miembro de la poblacidn correcdonal |no estuvlese confbrme con la j-espuesta emitlda, podrS solicitar la
               revision, mediante escrito de Reconsideraci6n ante el Coordinador, dentro de) t6rm(no de veinte (20) d(as
               calendarios contados a partir del reclbo de la rfbtlficacMn de la respuesta.

               El Coordinador una vez reclbfda la Solldlud tie Reconslderact6n par parte d^l Evaluador, tendrA quince (15) dig
                                                             6lacl6n correcctonal si acoge o ncj su solicUud de reconsideracion.
               para emfttr una respuesta al miembro de la pobli

               Sl se denegara de piano o el mlembro de,' la poblad6n correcclonal no reclbe respuesta de su sflllcliud de
               reconslderaclon en el termlno de qulnce (16) Sflas, podri recurrir, par escrlto, ^n revlsldn judicial ante el Tribunal de
               Apelaclones. Este termlno comenzara a tran^currir nue\famente desde el redbo de la notificact6h de la negatlva o
               desde que se explren los qulnce (16) dlas, seEJun sea elcaso.
                                                                                                   )
               Si se acoge la sotlctlud de reconstderaclfin, el Coordinador tendra trelnta (30) dlas laborables para emltlr ResolucI6n
               de reconslderaclfin. Este tennino .comenzarA a transcUFTlr desde la fecha [en que se emltld la Respuesta de
               Reconslderaclon al mlembro de la poblaclfin cpn-ecclonal salvo que medle]usta;cau?a.. .


               El mlembro de la poblacl6n correcctonal podrA medlante escrito, solldlar Revl^l6n ante el Tribunal de Apelaciones.
               dentro dal Urmino de Irelnta (?0) dlas calendarios, contados a partlr de la fech^a del archlvo de autos de la copla de
               la Nolincacl6n de la ResolucUn de reconsld^racton, emillda par el Coordinador de Remedlos Administratlvos o
               noventa (90) d[as a partlr de la radlcaci6n [de la sollcltud de reconslderaclpn acoglda, sl la Agenda no actlia
               confomne a la misma.


               Del mlembro de la poblaclfin correcclonal sollcjltar reulsten judicial, vendrt obllgado a notlflcar con copia de la misma
               al Departamento de Correcddn y Rehabllitacl^n, Divlsl6n de Remedlos Adminlslrativos.dentro dellermlno de trelnta
               (30) dies. Se entenderf que no se ha InstadoJRevlslon Judicial ante el .Tribunsjl sl ban Transcurrido (reinta (30) dlas
               de archlvada en autos copla de la Resolucjfin de Reconslderacion. En este caso, el DCR podrS dlsponer del
               expedlente admlnlslratlvo del caso.
             p Ip         Ip
lf>
K
            t'?' 1^
                  :/Q




                  I
                  ;-1



f;c   y
      f
            y
            'f
                        ^ 1^
                  '?'
\fi


            I
      ^
':n         r?
                  y!i
      (^»
lf:
      c
      0     !c/

            ^'t  ^
            1=)^
                  1t E^F
                      IF
                          I
                          !o-
ft^np^ f
                               GOBIBRNO DE PUERTO RICO DCR-RA.20io
                       DEPARTAMENTO DE CORRECCION Y REHABILITACtbN •(R*v.o»-H)-
                             DIVISION DE REMEDIOS ADMINISTRATIVOS ;

                                                                                          DISTRIBUC16N
                                                                           Origin*! MttfnWo d* )• Potrftcrtn Corrtcdonat
                                                                           Primtrt Coplt Expedttnta hamBdto* Admin»i»nthn>i
                                                                           Seguftdh Cop)» CoonHMifor


              RESPUESTA DE RECONSIDERACION AL M16MBRO DE LA POBLACION
                                               CORRECCIONAL

   Calso Romero Rgueroa                                        2-F                          Bayamfin 501
   Nombre Apellidos Faterho y Materno                         M6dulo

   RESFUIESTA DE lUiCONSroffiRACION:

   El dia 7-enero-2021 se recibe Solicitud de ReconsidBraci<Sn                    codificadaIH

   Luego de evaluarla totelldad del expedieate dctemnmflmos lo siguientc:

   (X) Se denlega la pellcl6n d8 reconsldsraclfln debido a: I
   (Reallzar una breve descrlpcl6n sohre razdn de ta denegatorla)
              Se modlfica respuesta emltlda par el 4rea concsmlda. en el dla de hoy 8 de febrBro de 2021,

              reclbimos respuesta de infonnacl6n soiicKada relacionada a la Solfcitud de Remadlo
              Administralivo B-787-20. ta Gerente da Trinity notlfica que'usted tferiB quft pasar per }b
              huMclonlsta ya que al momento no liens dlata acUva, Sr Romero seje orienta agatar el WmllB

              adminlstratlvo correspondiente (en su caso Nutricionista); antes de sollcllario a IrsivAs de un
              Remedlo Admlnlstratlvo.
              REGLAMENTO PARA ATENDER IAS SOLICITUDES DE REMEDIOS AOMtNISTRATIVOS
              RADICADA3 FOR LOS MIEMBROS D6 LA POBLACION CORRECCIONAL Urmlnos para
              cumplir con el debldo proceso de respuestas da reconsideracliin' ^/o, resoluci6n al particular

              presentado par uslad, an esla ocaslin no conlamoa mgulannenleicon el personal necesarlo

              para poder dlscutir all reciamo debldo a la pandemla mundlal | tjue estamos alravesando
              condolda coma coronavlrus o COVID-19 , por to que WB dllaladdiy'procasa paro pudhndo
              conclulr dteha siluacldn.


                    •:• Sl se denlega o no SB loma accl6n con respeoto a su sollcitud da recon8ld8racl6n
                        dentro del t6rmino de quince (16) dfas sdbslgulshtes al reclba de la mfsma ante esta
                        DMsl6n, el tirmlno para solteilar revlsliin ftfdlclBl ante el, •Tribunal de Apelaclonag
                        empezard a contar a partlr da la fecha de la noHflcaclSrtlde esta denegatorfa o del
                        venclmtento del temilna de qulnca (18) dlas Oonladba a partlr del reclbo.dB la rtlama
                        ante la DlvlsUtl de Remedloa Admlnlstratlvos-. (l.ey'Nom. ^8-2017 ^ Ley de
                        Procedlmlenlo AdmlnlstraUvo UnKomiB del Qoblemo de FUerto'SlcO * Sicctfin 3.6
                        Dene^atorfa da tnten/enci<Sn) ;'; .

                                                 t
   ( ) Se acoge la petJcf6n ds reconsfderaclOn: i,

                    •:• El Coonllnador tendri treinta (30) dlas laborables para emilli' Resolucliin da
                        Reconslderaclfin. Esta t6nnlno comsnzarA a partir de (a facha ah que el mlembro da
                        la poblaci6n correcciona! redbe la notlftcadOh de la fes^uesta a su-sollcitud da
                        reconslderact6rL El mlembro de (a poblacJftn correcclbnalireaHzarA mediante escrito;
                        de no estar de acuerdo con ia Resoluo(6n da Recohslderac^n emlltda par el
                        Coordlnador ante ati sollcKud; sollollar RevisUn Judicial • ai?te • el Tribunal de
                        ApBlaclones, dentro del ISrmlno de Irelnla (30) digs calendarioSi Contadas a partlr de
                        la (eoha del arohlvo en autos de la copla da la Nolificaciiin de la Resoluciiin de
                        Reconslderadfin emillda por el Coordlnador da.la|Dlulsl6n a* Remedloa
                        AdminlalraUvos o noventa (90) dfas a parilr da la radlcacl6n|da la Sollclttid da
                        Reconsideraclfin acoglda, st la Agenda no actOa confomle a la mtsmat.




   Paga 1/2
                                                                                                                   oonwvWa
                                                                                                                    •(Rty.dMt)'




                      RESPU6STA,t)ES RECONSIDERACION AL MlEMBRO DE LA PtJBLAClON
                                             CORRECCIONAL :j



                                                                       SdlifcitUd de RectinsidBraclfirti B-78Z-2(




       CelSii'Rdmero Figueroa                                               2-r                           Bayam6lt 501
       J>(oUib.ro.Apcllido;j Patento yMat«rno                                                             InaUtuciAn



                   ^^»'<j^^^&-
               .atortaRWihUH'dl.C&Uato                                                            !Ad8JebWM.da2021.
           NOMBRB Y FIRMA DEL- CQORDINAOOR                                                              FgeHA

                           ./-




            NOMBRBY FIRMA DEL EyALUADOR
                                                                                                 i y 7^^^
                                                                                                          BEflKA




                                                   REClBO DE RE5PUEBTA
                                                                                                1
                                            ReferertSla; l^ertedlo Adnilrtlslrallvo Nilmaro;.._,, ! ^ .




      .Erilrtflido a'.._
                           N6itlb? A(!«IIUb Pa(emo y Malamo                      MtdUto                       lhil[IUci6tl




      PlRMA.DEL.MIEMBRO.D6 kA POBLAGI.ON CORReGOIONAi;                                                     FECHA




      paa&M




jt;
B
